Allowable Subject Matter
Claims 1-14, 21, 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 1, 10, 21, and 26 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims.  Independent claims 1, 10, 21, and 26 identifies the uniquely distinct features "a corrective lens configured to be positioned along an optical axis with the anamorphic lens element, wherein the corrective lens element is configured to receive the compressed image from the anamorphic lens element and reduce a blurring of the image in the horizontal or vertical dimension.”.
It is noted that the closest prior art, Sasaki (US Patent # 10539764) relates to further developments to anamorphic systems are required to address the needs of such digital camera systems. In addition, modifications to the anamorphic compression ratio are needed to address the aspect ratios utilized by digital imaging sensors.  However a Terminal Disclaimer was filed on 12/2/2020 and was approved on 12/8/2020.  Therefore the application is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Grant Langton on 12/10/2020.
The application has been amended as follows: 
23. (Currently Amended) The method as recited in claim [[22]] 21, wherein the corrective lens element is configured to reduce blurring of the image on the digital image sensor.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/31/2021 was filed after the mailing date of the Notice of Allowance on 3/30/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2661
4/2/2021